IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Herbert F. Madara,                           :
                      Petitioner             :
                                             :
               v.                            :
                                             :
Department of Human Services,                :   No. 2695 C.D. 2015
                 Respondent                  :   Submitted: August 12, 2016


BEFORE:        HONORABLE RENÉE COHN JUBELIRER, Judge
               HONORABLE ANNE E. COVEY, Judge
               HONORABLE JOSEPH M. COSGROVE, Judge


OPINION NOT REPORTED

MEMORANDUM OPINION
BY JUDGE COSGROVE                                FILED: February 6, 2017


               Petitioner Herbert Madara, proceeding pro se, petitions for review of
an adjudication of the Department of Human Services (DHS) denying his petition
for review of a decision of the Philadelphia County Assistance Office (CAO). In
that decision, the CAO reduced Petitioner’s Supplemental Nutrition Assistance
Program (SNAP) benefits1 from $129.00 to $113.00 due to a change in Petitioner’s
income. Upon review, we vacate and remand.

               Petitioner, who resides in a one-person household, had been receiving
SNAP benefits in the amount of $129.00 per month. On August 26, 2015, the
CAO issued a notice to Petitioner informing him that his SNAP benefits were
being decreased from $129.00 to $113.00, beginning October 1, 2015, due to an
increase in his social security income. Petitioner appealed, and an administrative

      1
          7 U.S.C. §§ 2011-2036c. (SNAP benefits were formerly known as “Food Stamps.”)
fair hearing was held via telephone on October 19, 2015, with an Administrative
Law Judge (ALJ) from the Bureau of Hearings and Appeals presiding. A CAO
caseworker, Mr. Nartey, was also present, filling in for Petitioner’s caseworker,
Ms. Reese. C.R. at 42. The ALJ sustained Petitioner’s appeal, and limited the
reduction of his SNAP benefits to $115 rather than $113 as the CAO had
suggested. 2 Petitioner timely filed a petition for review with this Court. On
appeal,3 Petitioner argues his benefits were incorrectly calculated, and his change
in income should not change his SNAP benefit amount as he is an Extended SNAP
household. 4


                                     DISCUSSION

               The awarding of SNAP benefits is based on a calculus of several
considerations, primarily resting on a recipient’s financial status.5 See 7 C.F.R.
§ 273.9.       Once income is verified and appropriate deductions applied,
determination of the benefit amount (if any) is formulaic. 7 C.F.R. § 273.9(d).



       2
         At the hearing, Petitioner revealed his monthly rent had increased, something which the
CAO had not been made aware of. The ALJ recalculated Petitioner’s SNAP benefits based on
the information known to her at the time of the hearing.
       3
         “Our scope of review of orders of [DHS] is limited to determining whether the
adjudication is in accordance with the law, whether constitutional rights have been violated and
whether the findings of fact are supported by substantial evidence.” Ishler v. Department of
Public Welfare, 518 A.2d 596, 597 n.3 (Pa. Cmwlth. 1986).
       4
         For clarity, we have consolidated Petitioner’s nine questions. We note that Petitioner
also alleges his SNAP benefits were incorrectly calculated in the August 26, 2015 notice. This
was admitted to at the fair hearing, and the ALJ accordingly ordered the recalculation of
Petitioner’s SNAP benefits.
       5
         In this case, a threshold consideration works to Petitioner’s favor, namely his age (over
60) and his disability status. 7 C.F.R. § 273.9(a).

                                                 2
              In this case, the CAO concluded that the increase in Petitioner’s
Social Security income would require a SNAP decrease from $129 to $113. It was
this reduction in benefits that Petitioner challenged at the fair hearing before the
ALJ.


              The objectives of appeals and fair hearings in cases where SNAP
benefits are reduced are, among other things, “[t]o afford applicants and recipients
an opportunity for an impartial, objective review of decisions, actions and delays,
or inactions made by County Assistance Offices and the Department.” 55 Pa.
Code § 275.1(b)(1). The CAO is responsible for preparing relevant information
which is to be presented at the hearing, including detailed computation of the grant,
allowances and income, before and after implementation of the agency decision or
action. 55 Pa. Code § 275.4(g)(2)(iv). Additionally, CAO staff members who are
directly involved with making the decision or initiating the reduction action must
be present at the hearing. 55 Pa. Code § 275.4(a)(3)(v)(E)(II)(-b-).


              At Petitioner’s hearing, Mr. Nartey did not appear to have the relevant
information prepared. For example, at the beginning of the hearing, Mr. Nartey
requested several details from Petitioner necessary for the proper calculation of his
SNAP benefits. The ALJ noted, “And I understand, Mr. Nartey, that you’re filling
in for someone, and so you’re trying to get some facts here.” C.R. at 44. Given
Mr. Nartey’s unfamiliarity with Petitioner’s case, the transcript indicates he was
not the CAO staff member directly involved with the reduction action against
Petitioner.


              As a result, the record is unclear as to whether Petitioner’s SNAP
benefits were correctly calculated.     Further, the record demonstrates that the

                                           3
aforementioned appeal and fair hearings procedures were not adhered to,
constituting an error of law. Knox v. Secretary of Department of Public Welfare,
573 A.2d 261, 263 (Pa. Cmwlth. 1990). Accordingly, we vacate the decision of
DHS and remand for a rehearing in order to determine Petitioner’s correct benefit
amount.


              Petitioner also argues he is an Extended SNAP household, and,
therefore, fluctuations in his income cannot be considered when calculating his
SNAP benefits. Petitioner’s Brief at 10-11. Specifically, Petitioner argues he is a
“‘non-cash’ TANF/MOE member6” and a “categorically eligible household” which
qualifies him for TANF. 7 Petitioner’s Brief at 9-10. Petitioner alleges DHS
recognized he is ‘categorically eligible’ in its August 26, 2015 notice, and seems to
equate this to qualifying as a TANF household. Petitioner’s Brief at 10. For the
sake of judicial economy, we will address Petitioner’s argument.


              A household is eligible for Extended SNAP when a household’s
TANF benefits close. 7 C.F.R. § 273.27. Federal law limits TANF eligibility to
needy families with a dependent child and pregnant women.                          42 U.S.C.
§ 608(a)(1). A categorically eligible household is one which does not have to meet

       6
         TANF is the Temporary Assistance for Needy Families program set forth in the Social
Security Act. 42 U.S.C. §301-1397mm. MOE is an acronym for Maintenance of Effort, which
is a requirement placed upon some federally-funded grant programs that local agencies
demonstrate the level of expenditures remain relatively constant from year to year. See 45
C.F.R. § 260.30.

       7
          Petitioner also argues he is an “extended categorically eligible household” as he
received the brochure “Help for Pennsylvanians in Need.” It is likely Petitioner meant
“expanded categorically eligible household” as expanded categorically eligible households
receive this brochure. Whether Petitioner is an expanded categorically eligible household or not
has no impact on our disposition.

                                                4
the resource limit or the gross or net income limits for SNAP benefits. 7 C.F.R.
§§ 273.8(a), 273.2(j)(2).


              As Petitioner testified, he did not receive TANF benefits at the time of
his appeal. Indeed, Petitioner resided in a single-person household and was not
eligible for TANF. Petitioner was therefore not an Extended SNAP household,
and it is of no moment whether Petitioner was a categorically eligible household.


              For the foregoing reasons, the Order of DHS is vacated, and this
matter remanded for rehearing consistent with this opinion on Petitioner’s SNAP
benefits.8




                                           ___________________________
                                           JOSEPH M. COSGROVE, Judge




       8
         The Dissent suggests that we are deciding this matter on issues not raised by Petitioner.
What is clear, after a liberal read of his pro se pleadings, see Smithley v. Unemployment
Compensation Board of Review, 8 A.3d 1027, 1029-30 n. 6 (Pa. Cmwlth. 2010), is that Petitioner
has consistently challenged the recalculation of his SNAP benefits both in this Court and below.
This issue is thus properly addressed and this matter properly remanded.

                                                5
         IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Herbert F. Madara,                          :
                     Petitioner             :
                                            :
            v.                              :
                                            :
Department of Human Services,               :   No. 2695 C.D. 2015
                 Respondent                 :


                                    ORDER


            AND NOW, this 6th day of February, 2017, in light of the foregoing
opinion, the decision of the Department of Human Services is hereby vacated and
this matter remanded for proceedings consistent with this opinion.
            Jurisdiction is relinquished.




                                       ___________________________
                                       JOSEPH M. COSGROVE, Judge
              IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Herbert F. Madara,                       :
                         Petitioner      :
                                         :
            v.                           :
                                         :
Department of Human Services,            :   No. 2695 C.D. 2015
                      Respondent         :   Submitted: August 12, 2016


BEFORE:     HONORABLE RENÉE COHN JUBELIRER, Judge
            HONORABLE ANNE E. COVEY, Judge
            HONORABLE JOSEPH M. COSGROVE, Judge

OPINION NOT REPORTED

DISSENTING OPINION BY
JUDGE COVEY                                  FILED: February 6, 2017

            I respectfully dissent from the Majority’s conclusion that the matter
needs to be remanded because “the record is unclear as to whether [Herbert F.
Madara’s (Madara)] SNAP benefits were correctly calculated[, and], the record
demonstrates that the aforementioned appeal and fair hearings procedures were
not adhered to, constituting an error of law.” Majority Op. at 3-4 (emphasis added).
Because Madara did not raise either of those issues in his Petition for Review or his
brief’s Statement of Questions Involved or Argument sections, and the Majority
properly agrees with DHS with respect to the only issue Madera raised, I would
affirm DHS’ order.
            Essentially, Madara’s sole issue is that he is a categorically eligible
household/Extended SNAP household; consequently his benefits were not correctly
calculated. The Majority properly determines that he is not an Extended SNAP
household; thus, it is of no moment whether he is categorically eligible. See Majority
Op. at 5. Notwithstanding, the Majority vacates DHS’ order and remands for another
hearing to determine whether Madara’s benefits were calculated correctly.
            At the hearing, the Administrative Law Judge (ALJ) specifically asked
Madara whether he would prefer the ALJ to run his numbers through the formula to
determine if they are correct, or if he would rather have a case worker review his files
to see if he is eligible for other benefits. Madara chose to have the ALJ review his
benefits for an accurate calculation. Specifically, the ALJ explained:

             So [] Madara, it sounds like the County wants to at least,
             you know, attempt to get this rate, use the proper figures. It
             looks like they might have used $246, rather than the $251,
             for your rent as an expense. Is this something that ---? So I
             know [the caseworker] mentioned that he would call you,
             but I would like to do one better than that, and enter into an
             agreement, where we have everything in writing. And it
             states that the County will reassess you by a certain date
             and send you out a new proper notice with the accurate
             amount of Food Stamps you’re receiving.
             And we can do that in just a minute, but I also want to be
             clear that the County again is bound by what they have in
             front of them. So, you know, I heard you, when you were
             talking about what seemed right, and that it doesn’t seem --
             you know, someone with your age and a disability and
             everything that you’re going through, should only have, you
             know, $113 a month in Food Stamps. I may completely
             agree with you, but at the end of the day, both myself and
             the County [are] bound [by] what those charts say. And
             they’re pretty stringent.
             So that being said, would you like to enter into the
             agreement, so the County can reassess your case and,
             hopefully, come up with a proper figure?

Notes of Testimony, October 19, 2015 (N.T.) at 13-14. Before answering, Madara
requested another discussion regarding his prior notice and whether he was “category
eligible [sic]” for SNAP benefits. N.T. at 14-15. The ALJ then explained
“categorically eligible” to him. N.T. at 15. Thereafter, the ALJ stated:

                                       AEC - 2
             All right. Why don’t we do this? I’m going to take the
             facts of this case and I’m going to write a decision on this,
             rather than enter into an agreement. Unless, [] Madara, you
             tell me that you want the agreement with the County for
             them to reassess. Otherwise, I’m going to take a look at all
             this and write a decision. And again, I’m bound by the
             regulations, but I’ll see what I can come up [with].
             What would you like to do? Do you want the County to
             reassess you and see where you stand for Food Stamps or
             would you like me to go ahead and write a decision?

N.T. at 19. Madara responded: “Well, the County, all they can do when they reassess
is reassess the difference between $246 a month, my rent, versus a $5 increase, at
$251. That’s negligible. I’d rather go with your decision, Your Honor, if you don’t
mind.” N.T. at 19-20. After the case worker clarified that he would be looking for
other benefits, the ALJ reiterated:

             Well, I won’t be looking for other benefits. I’m simply
             going to be taking the notice, what was stated in the notice,
             using the figures you just testified to and calculating your
             SNAP benefits. That’s the extent of what I’m doing. I’m
             bound by what’s in the notice. I can’t go beyond it. So,
             again I would just ---. [sic]

N.T. at 21. Madara rejoined: “So, your Honor, you’re just going to do the math, the
standard deductions versus my net income, blah, blah, blah?” N.T. at 21-22. The
ALJ retorted: “And I’d be looking at what you raised with respect to the
extended category versus just the categorically eligible.” N.T. at 22 (emphasis
added). Madara answered: “I’ll stay with you.” Id.
            Notwithstanding that the calculation was included in the ALJ’s decision,
see DHS Adjudication at 3, the Majority determined that “the record is unclear as to
whether [Madara’s] SNAP benefits were correctly calculated.” Majority Op. at 3.
The Majority further ruled that “the record demonstrates that the aforementioned


                                       AEC - 3
appeal and fair hearings procedures were not adhered to[.]” Id. at 3-4. Because those
issues were not raised in Madara’s Petition for Review, his Statement of Questions
Involved or elsewhere in his brief, this Court has no authority to raise them sua
sponte. Moreover, well-established case law prohibits us from addressing issues not
raised. See Kohl v. New Sewickley Twp. Zoning Hearing Bd., 108 A.3d 961 (Pa.
Cmwlth. 2015).
           The Majority seeks to reconstruct the Dissent as a declaration that this Court
should not address Madara’s challenge to “the recalculation of his SNAP benefits.”
Majority Op. at 5 n.8. The Dissent makes no such statement. Madara has
consistently, specifically challenged whether he is “categorically eligible.” The
Majority addressed that issue with which the Dissent has no dispute. Where the
Dissent parts ways is with the Majority sua sponte raising and deciding issues
never presented to this Court and which this Court is without authority to
address.
              For all of the above reasons, I would affirm DHS’ order.


                                        ___________________________
                                        ANNE E. COVEY, Judge




                                         AEC - 4